Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney          Julie Skoge (Reg. No. 63,431) on 4/28/22.  The application has been amended as follows:

                21. (Currently Amended) A mixing device for mixing a spray from an injector into a gas flowing through a substantially tubular chamber from an upstream side to a downstream side, said mixing device comprising:
a partially open wall on a side upstream of said spray; and
a closed wall on a side downstream of said spray;
            said closed wall and said partially open wall together forming a surface closed onto itself defining a mixing cavity, wherein the closed wall is an integral part of a larger piece that also presents a baffle portion on either side of the mixing cavity, said mixing cavity comprising:
a spray inlet opening for receiving a conical spray from said injector; and 
an outlet opening in a plane intersecting an axis of said injector,
               	s

as to define a helicoidal groove for circumferentially guiding said gas from said outlet opening in a downstream direction.

Allowable Subject Matter
Claims 21- 31, 33-36, 41 are allowed.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272- 4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747